*187Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vance Donnell Hester appeals the district court’s order denying his motion for judgment on the pleadings and granting the Commissioner’s motion for judgment on the pleadings in his action seeking review of the Commissioner’s decision to deny him disability insurance benefits and Supplemental Security Income under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, Hester v. Astrue, No. 7:07-cv-00125-D (E.D.N.C. Aug. 12, 2008), and our decision in Mickles v. Shalala, 29 F.3d 918 (4th Cir.1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.